Citation Nr: 0331003	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right eye 
disability manifested by loss of vision.

3.  Entitlement to service connection for a shoulder 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
REMAND

In August 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility(ies) for the appellant to be 
afforded a special ophthalmology examination by a 
board certified ophthalmologist or other 
appropriate specialist to determine the nature, 
extent, etiology and date of approximate onset of 
any right eye disability manifested by loss of 
vision. which may be present as opposed to 
refractive error which is not considered to be a 
disease or injury for compensation purposes.  The 
claims file and a separate copy of this 
development memorandum must be made available to 
and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  The 
medical specialist must be requested to annotate 
the examination report that the claims file was in 
fact made available for review in conjunction with 
the examination.  Any further indicated special 
studies should be conducted.  

The examiner should specifically note whether 
there is any right eye pathology with loss of 
vision attributable to the appellant's periods of 
active duty from November 1978 to September 1983 
and/or from May 1997 to August 1998.  The examiner 
should express an opinion as to whether any of the 
veteran's eye conditions are related to the aging 
process.


In the alternative the examiner is requested to 
provide an opinion regarding the following 
questions: (1) In the absence of medical records 
showing treatment for, or a diagnosis of a right 
eye disability prior to service, does the evidence 
conclusively establish that the veteran had a 
chronic right eye disability with loss of vision 
upon entering service; (2) if so, was there a 
worsening of the veteran's right eye disability 
with loss of vision during service; and (3) if so, 
is there clear and unmistakable evidence that the 
increase in severity was not due to the "natural 
progress" of the preservice right eye disability 
with loss of vision; (4) and did the right eye 
symptoms in service render the veteran more 
susceptible to right eye symptoms later and; (5) 
could a worsening of the condition reasonably have 
been expected to have been found at the time of 
separation.  The medical specialist should provide 
a rationale for all opinions and conclusions 
expressed.

2.  Make arrangements with the appropriate VA 
medical facility(ies) for the appellant to be 
afforded a special audiology examination by an 
audiologist or other appropriate specialist to 
determine the  nature, extent of severity, 
etiology and date of approximate onset of any 
hearing loss disability which may be present.  The 
claims file and a separate copy of this 
development memorandum must be made available to 
and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  The 
medical specialist must be requested to annotate 
the examination report that the claims file was in 
fact made available for review in conjunction with 
the examination.  Any further indicated special 
studies should be conducted.  

The examiner should specifically note whether 
there is any hearing loss disability attributable 
to the appellant's periods of active duty from 
November 1978 to September 1983 and/or from May 
1997 to August 1998.  The examiner should express 
an opinion as to whether any hearing loss found on 
examination is related to the aging process.

In the alternative the examiner is requested to 
provide an opinion regarding the following 
questions: (1) In the absence of medical records 
showing treatment for, or a diagnosis of a hearing 
loss disability prior to service, does the 
evidence conclusively establish that the appellant 
had a chronic hearing loss disability upon 
entering service; (2) if so, was there a worsening 
of the appellant 's hearing loss during service; 
and (3) if so, is there clear and unmistakable 
evidence that the increase in severity was not due 
to the "natural progress" of the preservice 
hearing loss disability; (4) and did the hearing 
loss symptoms in service render the veteran more 
susceptible hearing loss symptoms later and; (5) 
could a worsening of the condition reasonably have 
been expected to have been found at the time of 
separation.  The medical specialist should provide 
a rationale for all opinions and conclusions 
expressed.

3.  Thereafter, make arrangements with the 
appropriate VA medical facility(ies) for the 
veteran to be afforded a special orthopedic 
examination by an orthopedic surgeon or other 
appropriate medical specialist to determine the 
nature, extent of severity and etiology of any 
back and shoulder disability(ies) which may be 
present.  The claims file and a separate copy of 
this development memorandum must be made available 
to and reviewed by the examiner prior and pursuant 
to conduction and completion of the examination.  
The medical specialist must be requested to 
annotate the examination report that the claims 
file was in fact made available for review in 
conjunction with the examination.  The examiner's 
attention should be directed to the August 1996 
service medical record showing treatment for a 
left shoulder injury (active or inactive duty 
training) and to a March 1998 service medical 
record showing treatment for a low back injury.  
Any further indicated special studies should be 
conducted.  


The examiner must then provide an opinion as to 
whether it is at least as likely as not that any 
back or shoulder disability(ies), if found on 
examination, is/are related to any incident of 
active service as opposed to intercurrent 
postservice etiology, or if pre-existing service, 
was/were aggravated thereby.  The examiner must 
include the complete rationale for all opinions 
and conclusions expressed.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





